Name: Commission Regulation (EC) No 2491/96 of 23 December 1996 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  information technology and data processing
 Date Published: nan

 28.12.1996 EN Official Journal of the European Communities L 338/14 COMMISSION REGULATION (EC) NO 2491/96 of 23 December 1996 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 1734/96 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 2564/95 (3) lays down measures concerning the classification in the combined nomenclature of products including a CD-ROM drive and (a system for reproducing sound and image on computer multimedia); Whereas Commission Regulation (EC) No 3009/95 of 22 December 1995 amending Annex I to Council Regulation (EEC) No 2658/87 (4), gave effect from 1 January 1996 to the changes made to the Harmonized System nomenclature in the light of the Customs Cooperation Council's recommendation of 6 July 1993; whereas the changes made to the Harmonized System nomenclature include the introduction, in Chapter 84, of a new Note 5 (D) potentially affecting the classification of certain products that could serve as storage units for automatic data processing machines while performing one or more other functions at the same time; Whereas, when applying Chapter Note 5 (E), it may prove difficult to distinguish between compact discs performing a specific function other than data processing and those designed to play CD-ROMs, audio CDs and photo CDs, which are nevertheless storage units by virtue of Note 5 (D); Whereas, in the interests of the uniform application of the combined nomenclature, the scope of the term optical disk storage units should be made clear; whereas an additional note should therefore be inserted in Chapter 84 of the combined nomenclature; whereas Regulation (EEC) No 2658/87 should be amended accordingly; Whereas this Regulation covers the products mentioned in items 2 and 3 of the table annexed to Regulation (EC) No 2564/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The following Additional Note is hereby inserted in Chapter 84 of the combined nomenclature annexed to Regulation (EEC) No 2658/87; 2. Subheading 8471 70 51 shall also apply to CD-ROM drives, being storage units for automatic data processing machines, which consists of drive units designed for retrieving the signals from CD-ROMs, audio CDs and photo CDs and equipped with a jack of earphones, a volume-control button or a start/stop button. Article 2 Points 2 and 3 of the table annexed to Regulation (EC) No 2564/95 are hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1996. For the Commission Mario MONTI Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 238, 19. 9. 1996, p. 1. (3) OJ No L 262, 1. 11. 1995, p. 25. (4) OJ No L 319, 30. 12. 1995, p. 1.